Citation Nr: 1026912	
Decision Date: 07/19/10    Archive Date: 07/28/10

DOCKET NO.  06-23 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for prostate cancer, to include 
as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Megan L. Engebretson


INTRODUCTION

The Veteran had active service from April 1966 to April 1970 and 
from June 1971 to April 1976.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2005 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.


FINDINGS OF FACT

1.  The competent evidence does not show that the Veteran was 
exposed to herbicides in service.

3.  The competent medical evidence does not associate the 
Veteran's prostate cancer with any other disability, disease, or 
event in service.


CONCLUSION OF LAW

Criteria for service connection for prostate cancer have not been 
met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); 38 C.F.R. § 3.159(b).  Proper notice from VA must inform 
the claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to provide 
in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim by 
the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

Here, the duty to notify set out above was satisfied by way of a 
letter sent to the Veteran in March 2005 that fully addressed the 
notice elements noted above and was sent prior to the initial AOJ 
decision in this matter.  The letter informed the Veteran of what 
evidence was required to substantiate the claim and of the 
Veteran's and VA's respective duties for obtaining evidence.  

The Veteran was provided information on how disability ratings 
and effective dates are assigned in a letter dated in May 2008.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Although the 
notice letter was not sent before the initial AOJ decision in 
this matter, the Board finds that this error was not prejudicial 
to the appellant because the actions taken by VA after providing 
the notice have essentially cured the error in the timing of 
notice.  Not only has the appellant been afforded a meaningful 
opportunity to participate effectively in the processing of his 
claim and given ample time to respond, but the AOJ also 
readjudicated the case by way of a supplemental statement of the 
case issued in May 2010 after the notice was provided.  For these 
reasons, it is not prejudicial to the appellant for the Board to 
proceed to finally decide this appeal as the timing error did not 
affect the essential fairness of the adjudication.  

VA also has a duty to assist the Veteran in the development of 
the claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and other pertinent 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  

The Board acknowledges that, to date, the Veteran has not been 
afforded a VA Compensation and Pension (C&P) examination in 
regard to his claim for service connection.  In determining 
whether the duty to assist requires that a VA C&P examination be 
provided or medical opinion obtained with respect to a Veteran's 
claim for benefits, there are four factors for consideration.  
These four factors are:  (1) whether there is competent evidence 
of a current disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that an 
event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an applicable 
presumption period; (3) whether there is an indication that the 
disability or symptoms may be associated with the Veteran's 
service or with another service-connected disability; and (4) 
whether there otherwise is sufficient competent medical evidence 
of record to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court has stated that 
this element establishes a low threshold and requires only that 
the evidence "indicates" that there "may" be a nexus between 
the current disability or symptoms and the Veteran's service.  
The types of evidence that "indicate" that a current disability 
"may be associated" with military service include, but are not 
limited to, medical evidence that suggests a nexus but is too 
equivocal or lacking in specificity to support a decision on the 
merits, or credible evidence of continuity of symptomatology such 
as pain or other symptoms capable of lay observation.  McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).  

In this case, no examination is necessary in order to adjudicate 
the Veteran's claim of entitlement to service connection for 
prostate cancer.  The evidence of record does not establish that 
the Veteran was exposed to Agent Orange.  Additionally, there is 
no evidence, besides the Veteran's own statements, that this 
condition is otherwise related to his active service.  Medical 
evidence shows that this condition was diagnosed many years after 
the Veteran's service and gives no indication that the condition 
originated during or was caused by the Veteran's active service.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  The Veteran submitted private treatment records dated 
from December 2003 to August 2004.  Significantly, neither the 
Veteran nor his representative has identified, and the record 
does not otherwise indicate, any additional existing evidence 
that is necessary for a fair adjudication of the claim that has 
not been obtained.  Hence, no further notice or assistance to the 
Veteran is required to fulfill VA's duty to assist the Veteran in 
the development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

II.  Service Connection

The Veteran contends that he is entitled to service connection 
for prostate cancer, to include as due to exposure to Agent 
Orange.  However, the evidence of record fails to suggest that 
there is any link between the Veteran's prostate cancer and his 
military service.  As such, service connection is not warranted.

Diseases associated with exposure to certain herbicide agents 
used in support of military operations in the Republic of Vietnam 
(Vietnam) during the Vietnam era will be considered to have been 
incurred in service.  38 U.S.C.A § 1116(a)(1).  The presumption 
requires exposure to an herbicide agent and manifestation of the 
disease to a degree of 10 percent or more within the time period 
specified for each disease.  38 C.F.R. § 3.307(a)(6)(ii).  The 
presumption may be rebutted by affirmative, though not 
necessarily conclusive, evidence to the contrary.  38 C.F.R. 
§ 1113(a); 38 C.F.R. § 3.307(d).

The following diseases are associated with herbicide exposure for 
purposes of the presumption: chloracne or other acneform disease 
consistent with chloracne, type 2 diabetes (also known as type II 
diabetes mellitus or adult-onset diabetes), Hodgkin's disease, 
chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancer of 
the lung, bronchus, larynx, or trachea), and soft-tissue sarcoma 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e).

A veteran who, during active military, naval or air service, 
served in Vietnam during the Vietnam era, and has a disease 
listed at 38 C.F.R. § 3.309(e), shall be presumed to have been 
exposed during such service to an herbicide agent containing 
dioxin, such as Agent Orange, unless there is affirmative 
evidence to establish that the veteran was not exposed to any 
such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii).

Furthermore, even if a Veteran does not have a disease listed at 
38 C.F.R. § 3.309(e), he or she is presumed to have been exposed 
to herbicides if he or she served in Vietnam between January 9, 
1962, and May 7, 1975, unless there is affirmative evidence to 
establish that the Veteran was not exposed to any such agent 
during that service.  See 38 U.S.C.A. § 1116(f).  "Service in 
Vietnam" includes service in the waters offshore and service in 
other locations if the conditions of service involved duty or 
visitation in Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).

In Haas v. Nicholson, 525 F.3d 1168 (Fed. Cir. 2008), the United 
States Court of Appeals for the Federal Circuit upheld the 
Board's interpretation that, for purposes of applying the 
presumption of exposure to herbicides under 38 C.F.R. 
§ 3.307(a)(6)(iii), the serviceman must have actually been 
present at some point during the Vietnam conflict on the landmass 
of Vietnam or in its inland waters.

As noted, prostate cancer is a condition that is presumptively 
associated with herbicide exposure.  However, the Veteran's 
service personnel records do not show any evidence that he ever 
served in Vietnam, and the Veteran has not contended otherwise.  
The Veteran stated that he was stationed in U-Tapao, Thailand in 
1974 for over a year.  He believes that the area surrounding the 
base was sprayed with Agent Orange to defoliate the trees and 
provide protection to the base.

A June 2008 email indicates that extensive testing of herbicides 
was conducted in Thailand from 1964 to 1965 near Pranburi, 
Thailand.  The areas and dates reported by the Veteran were not 
listed as areas where herbicides were used.  It was then 
recommended that the case be referred to the U.S. Army and Joint 
Services Records Research Center (JSRRC).  A memorandum dated in 
April 2010 from the AMC indicates that the Veteran's claimed 
exposure to Agent Orange could not be confirmed by the JSRRC or 
any other method.

The Veteran is nevertheless entitled to demonstrate that his 
prostate cancer is directly related to his time in service.  
Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994) (when a 
veteran is found not to be entitled to a regulatory presumption 
of service connection for a given disability, the claim must 
nevertheless be reviewed to determine whether service connection 
can be established on a direct basis).  That is to say, the Agent 
Orange presumption does not preclude the Veteran from 
establishing direct service connection with proof of actual 
direct causation.

Service connection may be granted for a disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  
Service connection may also be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d). 

Establishing service connection generally requires (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disability. Hickson v. West, 12 Vet. App. 247, 253 
(1999); 38 C.F.R. § 3.303(a). 

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
Veteran prevailing in either event, or whether a preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination, the benefit of the doubt is afforded to the 
Veteran.

The Veteran's service treatment records do not reveal evidence of 
prostate cancer or a related condition or complaint during active 
service.  A private treatment record from March 2004 states that 
the Veteran had no history of exposure to herbicides.  There is 
no indication, besides the Veteran's statements, that prostate 
cancer was caused by his active military service.  In light of 
the evidence, the Veteran is not entitled to service connection 
for prostate cancer.

While the Veteran has been diagnosed with prostate cancer, and 
though it is included on the list of diseases presumed to be due 
to exposure to Agent Orange, the evidence fails to demonstrate 
that the Veteran was exposed to any herbicides during his 
service.  There is no record of herbicide use in the area of 
Thailand where the Veteran was stationed, or during the time he 
was there.  Further, there is no evidence associating the 
Veteran's prostate cancer directly with his active service, 
regardless of herbicide exposure.  

The Veteran was first diagnosed with prostate cancer in January 
2004.  The Federal Circuit has determined that a significant 
lapse in time between service and post-service medical treatment 
may be considered as part of the analysis of a service connection 
claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  In 
this case, the medical evidence does not show treatment for any 
skin disorders for more than 30 years after the Veteran separated 
from service.  This is significant evidence against the claim.  

In reaching the decision above the Board considered the doctrine 
of reasonable doubt.  However, as the preponderance of the 
evidence is against entitlement to service connection for 
prostate cancer, the doctrine does not apply.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).




ORDER

Entitlement to service connection for prostate cancer, to include 
as due to exposure to herbicides, is denied.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


